DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A (claims 1-7) in the reply filed on March 11, 2021 is acknowledged.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 49:  “The DC/DC converter 20 is configured for converting a voltage (input voltage) between the second converter node and one of the first converter node 21 and the third converter node 23 into a converted voltage (output voltage) between the second converter node (22) and the other one of the first converter node 21 and second 
The underlined ordinal number is incorrect. This should be the “third” converter node. 
The phrasing of this sentence is unclear.  It appears that the confusion is due to the fact that the second node is listed first for both the input voltage and output voltage.  The Applicants are directed to paragraph 52, in which they more clearly recite a step-down process converts from “between first and second converter nodes 21, 22 to [] between second and third converter nodes 22, 23.”   The language of claim 49 improperly indicates that the second converter node is the upper voltage potential for both input and output.  
Paragraph 52:  It is unclear how the batteries can be charged by the starter generator 40.  The diode (31,33)  is defined as preventing current flow toward the battery (see par 54, lines 7-9).
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because the language regarding the voltage potentials of the converter’s input and output is unclear (last four lines of the “a DC/DC converter paragraph).  As discussed above, the “second converter node” appears at the beginning of how the Applicants are defining both the input and output voltage of the converter.  The specification indicates that the converter converts voltage between the 1-2 nodes and 2-3 nodes (in both directions).  Claim 1, however, reads on converting 2-1 to 2-3 (and 2-3 to 2-1).  
Claim 3 is objected to because it is unclear if the orientation of the second blocking element is written correctly.  If both of the first/second blocking elements are included in the claim and both are connected with their anodes at the battery stacks and cathodes at the system terminals, then it would appear to permanently prevent the charging of the battery.  With the first blocking element’s orientation (anode to the battery, cathode to the system), a complete current loop would require the second diode to be in the reverse orientation.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murty (US 6,909,201).
With respect to claim 1, Murty discloses a dual power supply system (fig 3-4; col. 3-4) with a first system terminal (204), a second system terminal (230), and a third system terminal (ground), the system comprising: 
a first battery cell stack (28V) interconnected between a first stack node and a second stack node and configured to provide a first operation voltage; 
a second battery cell stack (14V) interconnected between the second stack node and a third stack node and configured to provide a second operation voltage; and 

wherein the first system terminal is connected to the first stack node and the first converter node in parallel, the second system terminal is connected to the second stack node and the second converter node in parallel, and the third system terminal is connected to the third stack node and the third converter node in parallel (see figs 3-4).  
Murty discloses a converter with three terminals, coupled to the positive terminal of the upper battery, the common node between batteries and the negative terminal of the lower battery.  Murty’s battery is bidirectional, giving it the configuration necessary to convert voltage between the ordinal numbered terminals.  
Murty anticipates the limitations of the wherein clause that the terminals are connected “in parallel”.  While the Applicants’ figure 2 shows a “parallel” junction (to the right of the converter), these are electrically identical to a common T-junction.  Drawing the three sides of the T so that two sides are “parallel” does not change their electrical functionality.  Such a “parallel” connection does not require a modification of Murty.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Murty in view of Sato (US 2005/0156574).
With respect to claim 2, Murty discloses a blocking element (D1) on the second system terminal, but does not expressly disclose one on the first and/or third system terminals.  Sato discloses a battery (fig 3; par 79-84) that includes a second blocking element (12-15) configured to block a current from the third system terminal (8) to the third stack node (- of battery 2).  
Murty and Sato are analogous because they are from the same field of endeavor, namely batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Murty’s battery stack to include a blocking element, as taught by Sato.  The motivation for doing so would have been to control when the Murty battery is allowed to charge and/or discharge.
With respect to claim 3, Sato discloses the second blocking element (14) is a second diode with an anode 
With respect to claim 4, Sato discloses the second blocking element is a third switching element (12) configured to selectively block a current from the third system terminal to the third stack node.  When switch 12 is open, current from the battery – terminal to the third system terminal (8) is prevented. 
With respect to claim 5, Murty discloses a second switching element (D1) interconnected between the second system terminal and the second stack node.  
With respect to claim 6, Sato discloses at least one of the first switching element, the second switching element and the third switching element (12) is a relay.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836